MORRIS, Judge.
At the close of State’s evidence, defendant moved for the disclosure of the identity of the unnamed male who introduced defendant and Agent Branch. After receiving arguments the trial court denied the motion. In his first assignment' of error, defendant claims this denial constituted prejudicial error and cites as authority for this position the cases of Roviaro v. U. S., 353 U.S. 53, 1 L.Ed. 2d 639, 77 S.Ct. 623 (1957), and McLawhorn v. State of North Carolina, 484 F. 2d 1 (4th Cir. 1973).
*320In Roviaro, supra, the defendant was indicted on two counts of violating the Narcotic Drugs Import & Export Act by (1) having sold heroin to one “John Doe,” and (2) transporting heroin knowing it to be Unlawfully imported. The indictments arose out of a transaction between defendant and “John Doe” in which defendant rode with Doe to a spot in Chicago, got out of the car, went to a nearby tree, picked up a package containing heroin, and deposited it in the front seat of Doe’s car. At trial, Roviaro moved for disclosure of John Doe’s identity. The trial judge denied the motion, and the Seventh Circuit Court of Appeals affirmed the conviction. The Supreme Court reversed, holding that the failure of the lower court to order disclosure of John Doe’s identity constituted prejudicial error. However, the Court stated:
“We believe that no fixed rule with respect to disclosure is justifiable. The problem is one that calls for balancing the public interest in protecting the flow of information against the individual’s right to prepare his defense. Whether a proper balance renders nondisclosure erroneous must depend on the particular circumstances of each case, taking into consideration the crime charged, the possible defenses, the possible significance of the informer’s testimony and other relevant factors.” 353 U.S. at 62.
In McLawhorn v. State of North Carolina, supra, an unidentified informant arranged a sale of cocaine between defendant and an undercover police officer. The informant remained present at all times throughout the transaction and did in fact join the police officer as one of the purchasers of the drug. Defendant sought unsuccessfully to have the informant’s identity revealed at trial. The Fourth Circuit Court of Appeals reversed the conviction after reviewing the case law, including Roviaro, stating:
"... It is important to determine those who have been treated by the courts as tipsters as distinguished from those labeled as ‘participants’. In determining whether invocation of the privilege of nondisclosure is to be sustained a distinction has frequently been made based on the nature of the informant’s activities, that is, whether the informant is an active participant in the offense or is a mere tipster who supplies a lead to law enforcement officers to be pursued in their investigation of crime. Ap*321plying this distinction, disclosure of the informant’s identity is required where the informant is an actual participant, particularly where he helps set up the criminal occurrence.” 484 F. 2d at 5. (Emphasis supplied.)
In the present case, Agent Branch and the unidentified male drove to the Chestnut Manor area in Goldsboro. There they parked the car, and defendant entered the vehicle and got into the back seat. The informer introduced Branch and defendant who conversed about defendant’s selling drugs to Branch. The three proceeded in Branch’s car to the Ravenwood Apartments where both defendant and the informant got out of the car. While defendant entered an apartment to get the drugs, the informant stayed 20 to 30 yards behind the rear of the car. Defendant returned to the car, handed Branch the foil package and collected $300 as payment. Throughout the entire sales transaction, the informant was so removed as to be unable to see or hear anything which transpired between defendant and Branch. Only when the sale was completed did defendant return to the car. Thus, while the informant introduced defendant to Branch and was present while arrangements were made for the sale of the heroin, the informant’s activity did not include participation in the sale which formed the basis of defendant’s indictment.
We find the case of State v. Cameron, 283 N.C. 191, 195 S.E. 2d 481 (1973), to be particularly analogous to the present case. There, a policeman and an unnamed individual went to the residence of the defendant where the officer asked defendant if he had any heroin for sale. The defendant answered that he did have some heroin and left the room. Upon defendant’s return, the heroin was exchanged for money. During the time the money and drugs were being exchanged, the unnamed individual who accompanied the policeman to defendant’s residence was not present in the room. Our Supreme Court held that it was not error for the trial judge to deny defendant’s motion for disclosure of the informer’s identity. Moore, Judge, writing for the Court said:
“In the present case, defendant made no defense on the merits. The evidence which established the guilt of the defendant was independent and did not rely on any facts provided by the informer. Furthermore, the trial court found as a fact on evidence offered on voir dire that, in the opinion of Officer Conant, defendant and the person with the offi*322cer were acquainted. Based on this finding and the further finding that the unknown person was not present at the time of the actual sale of the heroin, the court concluded that the name of this person was not necessary to the defense of defendant’s case. We hold that the trial judge properly denied defendant’s motion to disclose the identity of the informer.” 283 N.C. at 194.
The record reveals that here, as in Cameron, defendant was acquainted with the unidentified informant prior to the sale to Agent Branch and that the informant was not present when the transfer occurred. Furthermore, the evidence which was used to convict defendant did not, as in Cameron, rely on facts provided by the informer. In short, the unnamed individual was not a “participant” in the crime within the scope of McLawhorn and Roviaro. Accordingly, we find no error in the trial judge’s denial of defendant’s motion to discover the informant’s identity. This assignment of error is overruled.
Defendant’s remaining assignments of error relate to the polling of the jury after they returned their verdict. The record reveals that one juror did not understand the question which the clerk asked her, whereupon the trial judge made inquiries to determine whether she had agreed with the verdict and still assented to it. After questioning by the judge, the juror stated her agreement with the verdict and her continuing assent thereto. Defendant then moved for a mistrial, to set aside the verdict and for a new trial. Defendant excepts to the judge’s questions to the juror and to the denial of the post-verdict motions.
“ . . . The polling of the jury is for one purpose only, to ascertain whether the verdict as returned is the verdict of each juror and whether he then assents thereto.” Highway Commission v. Privett, 246 N.C. 501, 507, 99 S.E. 2d 61 (1957). Where there is confusion in the verdict of the jury, it is proper for the court to clarify and ascertain the verdict upon which all jurors agreed. See State v. Miller, 268 N.C. 532, 151 S.E. 2d 47 (1966) ; State v. McLamb, 13 N.C. App. 705, 187 S.E. 2d 458 (1972), 3 Strong, N. C. Index 2d, Criminal Law, § 126, p. 40. We hold that the trial judge did not commit prejudicial error in its questions to the juror and by denying defendant’s motions.
No error.
Judges Hedrick and Arnold concur.